Brock, J.
It appears that Judge McConnell committed error when he included in the February 1969 judgment the additional provision quoted in the foregoing statement of facts. Clearly the deed of trust did not provide, nor was it intended to provide, that it was security for damages that might be recovered for breach of contract. Therefore, the only lien defendants could claim with the deed of trust arose by virtue of the additional provision of the judgment; clearly defendants could not claim a balance due on the note, the payment of which the deed of trust was given to secure. It follows then that defendants’ only remedy was under the terms of the judgment; and, because the additional provision was entered at defendants’ instance, they are in no position to complain.
The additional provision refers only to $183.00 plus interest and costs; and provides that, upon payment of $183.00 plus interest and costs, the deed of trust shall be cancelled of record. The $183.00, plus interest and costs, was paid, and the deed of trust was cancelled as required by the judgment; if defendants have incurred additional expense, it comes from their own conduct. This is not a situation where there has been a default in payment by the debtor of the debt which the deed of trust was given to secure; therefore the laws generally governing the right of the creditor to cause a sale by the Trustee under a power of sale contained in a deed of trust have no application.
The order of Judge Seay denying defendants’ motion to expunge from the record the cancellation of the deed of trust, and refusing to confirm the sale by the Trustee, is
Affirmed.
Britt and Hedrick, JJ., concur.